DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the toy vehicle of claims 1, 7, and 19 and the U-shaped channel of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now claims a “a segment of a toy vehicle track” and “a toy vehicle”.  However, the preamble of the claim is only directed toward “a toy vehicle track connector”.  As such, any other structural limitations outside of the toy vehicle track connector (i.e. the track and the vehicle) are outside the scope of the claimed invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 claims a “a segment of a toy vehicle track” and “a toy vehicle”.  However, the preamble of the claim is only directed toward “a toy vehicle track connector”.  As such, any other structural limitations outside of the toy vehicle track connector (i.e. the track and the vehicle) are outside the scope of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 19 are rejected as being unpatentable over Daenen (US Pat. No. D211,092) in view of Fetty et al. (herein “Fetty”; US Pat. No. 4,352,329).
Regarding claim 1, Daenen discloses a connector apparatus comprising: a three-dimensional body member having a first side, a second side, a third side, a fourth side, a fifth side, and a sixth side (Figs. 1-4; noting six sides); a connector protrusion extending from a surface of the first side of the three-dimensional body member (Fig. 1; reproduced below); a connector aperture disposed on a surface of the second side of the three-dimensional body member (Fig. 1, reproduced below) wherein the third side of the three-dimensional body member comprises a planar face (Fig. 1, reproduced below; see also Fig. 4), wherein the third side comprises a top surface of the three-dimensional body member (Fig. 4, noting this is functionally possible given the structure).  It is noted that Daenen does not specifically disclose a connector for a toy vehicle track and, a V-shaped channel portion disposed on a surface of the third side of the three dimensional body member, the V-shaped channel portion extending linearly an entire width of the third side of the three-dimensional body member, wherein the V-shaped channel portion is centrally disposed on a surface of the planar face.  However, Daenen discloses a planar surface on the third side (Fig. 1, reproduced below, and Fig. 4).  In addition, Fetty discloses a connector for a toy vehicle track (Fig. 10), a flat channel portion disposed on a surface of the third side of the three dimensional body member (Fig. 10, item 175; noting this may be labeled the third side), the flat channel portion extending linearly an entire width of the third side of the three-dimensional body member, wherein the flat channel portion is centrally disposed on a surface of the planar face (Fig. 10, item 175 and col. 10, lines 42-68; noting the upper surface proximate items 171 and 172 may be the “planar face” as they are generally flat).  In addition, regarding using a V-shaped channel over a flat channel, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see applicant’s spec, page 8, lines 1-4; giving no criticality to the exact shape of the channel).  Thus, it would have been obvious to one of ordinary skill in art at the time of filing to modify Daenen to use a toy vehicle track and, a flat channel portion disposed on a surface of the third side of the three dimensional body member, the flat channel portion extending linearly an entire width of the third side of the three-dimensional body member, wherein the flat channel portion is centrally disposed on a surface of the planar face as taught by Fetty because doing would be applying technique (using a flat channel on the upper portion face of a connector to mateably interface with a toy vehicle track) to a known product (a toy block connector with a planar upper face) ready for improvement to yield predictable results (using a flat channel on the upper planar face of a toy block connector, the channel mateably interfacing with a toy vehicle track and the reminder of the block being able to connect to other blocks).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the channel would not be significant: that is, the track would attach to the support surface regardless of the exact shape of the channel.  Finally, it is noted that the combined Daenen and Fetty do not specifically disclose wherein the V-shaped channel portion is configured such that when the three-dimensional body member is selectively coupled to a segment of a toy vehicle track, the segment of the toy vehicle track may deform within the V-shaped channel portion when a toy vehicle passes over the segment of the toy vehicle track (emphasis added; denoting functional language).  However, Fetty discloses a track connect with a central flat channel (Fig. 10, proximate item 175), and the ability to use a flexible track and a vehicle used upon that track (col. 6, lines 34-39).  As such, the Examiner deems the claimed language functionally possible given the structure of Fetty; and regardless of the exact channel shape (see In re Daily above).

    PNG
    media_image1.png
    382
    308
    media_image1.png
    Greyscale

Regarding claim 2, the combined Daenen and Fetty disclose a second connector aperture disposed on a surface of the fourth side (Daenen: Fig. 1, reproduced above, see also Figs. 1-4; making obvious apertures on the 2nd side as shown in Fig. 1 and on the 4th side as shown in Fig. 3).
Regarding claim 3, it is noted that the combined Daenen and Fetty do not specifically disclose a third connector aperture disposed on a surface of the fifth side.  However, Daenen discloses an outward connector on the fifth side (Figs. 1-4).  In addition, Daenen discloses apertures on the 2nd and 4th sides (Figs. 1-4).  Finally, regarding using an aperture instead of an outward connector on the fifth side, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in art at the time of the invention to use an aperture on the fifth side because doing so would 1) be a mere duplication of parts and not produced unexpected results: that is, the fifth side would have an aperture for adjacent block attachment much like the 2nd and 4th sides, or 2) a simple substitution of one element (a connector aperture) for another (an outward connector) to obtain predictable results (the continued ability to attach an adjacent block via an aperture connector on the fifth side).
  Regarding claim 4, it is noted that the combined Daenen and Fetty do not specifically disclose a fourth connector aperture disposed on a surface of the sixth side.  However, Daenen discloses an outward connector on the sixth side (Figs. 1-4).  In addition, Daenen discloses apertures on the 2nd and 4th sides (Figs. 1-4).  Finally, regarding using an aperture instead of an outward connector on the sixth side, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in art at the time of the invention to use an aperture on the sixth side because doing so would 1) be a mere duplication of parts and not produced unexpected results: that is, the sixth side would have an aperture for adjacent block attachment much like the 2nd and 4th sides, or 2) a simple substitution of one element (a connector aperture) for another (an outward connector) to obtain predictable results (the continued ability to attach an adjacent block via an aperture connector on the sixth side).
Regarding claim 6, the combined Daenen and Fetty disclose that the connector aperture is concave in shape (Daenen: Figs. 1 and 3; noting concave inward).
Regarding claim 19, Daenen discloses a connector apparatus comprising: a three-dimensional body member having a first side, a second side, a third side, a fourth side, a fifth side, and a sixth side (Figs. 1-4; noting six sides); a connector protrusion extending from a surface of the first side of the three-dimensional body member (Fig. 1; reproduced above); a connector aperture disposed on a surface of the second side of the three-dimensional body member (Fig. 1, reproduced above) wherein the third side of the three-dimensional body member comprises a planar face (Fig. 1, reproduced below; see also Fig. 4), wherein the third side comprises a top surface of the three-dimensional body member (Fig. 4, noting this is functionally possible given the structure).  It is noted that Daenen does not specifically disclose a connector for a toy vehicle track and, a U-shaped channel portion disposed on a surface of the third side of the three dimensional body member, the U-shaped channel portion extending linearly an entire width of the third side of the three-dimensional body member, wherein the U-shaped channel portion is centrally disposed on a surface of the planar face.  However, Daenen discloses a planar surface on the third side (Fig. 1, reproduced below, and Fig. 4).  In addition, Fetty discloses a connector for a toy vehicle track (Fig. 10), a flat channel portion disposed on a surface of the third side of the three dimensional body member (Fig. 10, item 175; noting this may be labeled the third side), the flat channel portion extending linearly an entire width of the third side of the three-dimensional body member, wherein the flat channel portion is centrally disposed on a surface of the planar face (Fig. 10, item 175 and col. 10, lines 42-68; noting the upper surface proximate items 171 and 172 may be the “planar face” as they are generally flat).  In addition, regarding using a U-shaped channel over a flat channel, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see applicant’s spec, page 8, lines 1-4; giving no criticality to the exact shape of the channel).  Thus, it would have been obvious to one of ordinary skill in art at the time of filing to modify Daenen to use a toy vehicle track and, a flat channel portion disposed on a surface of the third side of the three dimensional body member, the flat channel portion extending linearly an entire width of the third side of the three-dimensional body member, wherein the flat channel portion is centrally disposed on a surface of the planar face as taught by Fetty because doing would be applying technique (flat channel on the upper portion face of a connector to mateably interface with a toy vehicle track) to a known product (a toy block connector with a planar upper face) ready for improvement to yield predictable results (using a flat channel on the upper planar face of a toy block connector, the channel mateably interfacing with a toy vehicle track and the reminder of the block being able to connect to other blocks).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the channel would not be significant: that is, the track would attach to the support surface regardless of the exact shape of the channel.  Finally, it is noted that the combined Daenen and Fetty do not specifically disclose wherein the U-shaped channel portion is configured such that when the three-dimensional body member is selectively coupled to a segment of a toy vehicle track, the segment of the toy vehicle track may deform within the U-shaped channel portion when a toy vehicle passes over the segment of the toy vehicle track (emphasis added; denoting functional language).  However, Fetty discloses a track connect with a central flat channel (Fig. 10, proximate item 175), and the ability to use a flexible track and a vehicle used upon that track (col. 6, lines 34-39).  As such, the Examiner deems the claimed language functionally possible given the structure of Fetty; and regardless of the exact channel shape (see In re Daily above).


Claims 5, 7-10 and 16-18 are rejected as being unpatentable over Daenen (US Pat. No. D211,092) in view of Fetty et al. (herein “Fetty”; US Pat. No. 4,352,329) and in further view of Bentley, JR. (herein “Bentley”; US Pub. No. 2005/0197039 A1)
Regarding claim 5, it is noted that the combined Daenen and Fetty do not specifically disclose that the connector protrusion is spherical in shape.  However, Daenen discloses that the connector protrusion is round in shape (Fig. 1).  In addition, Bentley discloses a similar toy block wherein the connector protrusion is spherical in shape (Figs. 9 and 10).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Daenen and Fetty to use a connector protrusion that is spherical in shape as taught by Bentley because doing so would be a simple substitution of one element (a spherical connector on a block) for another (a round connector on a block) to obtain predictable results (the continued ability to connect adjacent blocks by the connector protrusion, the connector protrusion being spherical).
Regarding claim 7, Daenen discloses a block connector comprising: at least one three-dimensional body member having a first side, a second side, a third side, a fourth side, a fifth side, and a sixth side (Fig. 1, reproduced above), and having a connector protrusion extending from a surface of the first side (Fig. 1; reproduced above), a connector aperture disposed on a surface of the second side (Fig. 1; reproduced above), wherein the third side comprises a top surface of the three-dimensional body member (Fig. 4, noting this is functionally possible given the structure).  It is noted that Daenen does not specifically disclose a toy vehicle track kit, and a V-shaped channel portion disposed on the third side. However, Fetty discloses a connector for a toy vehicle track kit (Fig. 10) and a flat channel portion disposed on the third side (Fig. 10, proximate item 175).  In addition, regarding using a V-shaped channel over a flat channel, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see applicant’s spec, page 8, lines 1-4; giving no criticality to the exact shape of the channel).  Thus, it would have been obvious to one of ordinary skill in art at the time of filing to modify Daenen to use the connector for a toy vehicle track and a flat channel portion being disposed on the third side as taught by Fetty because doing would be applying technique (using a flat channel on the upper portion of a connector to mateably interface with a toy vehicle track) to a known product (a toy block) ready for improvement to yield predictable results (using a flat channel on the upper surface of a toy block connector, the channel mateably interfacing with a toy vehicle track and the reminder of the block be able to connect to other blocks). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the channel would not be significant: that is, the track would attach to the surface regardless of the exact shape of the channel.  It is also noted that the combined Daenen and Fetty do not specifically disclose at least one a leg segment having a connector portion and an attachment portion, the connector portion configured to mateably interface with the connector aperture on the at least one three-dimensional body member, wherein the ball-joint interface is configured to enable rotation of the at least one leg segment about three axes of the connector aperture when the connector portion of the at least one leg segment is mateably interfaced with the connector aperture of the at least one three-dimensional body member.  However, Daenen discloses the use of apertures on the at least one three-dimensional body member (Fig. 1, reproduced above).  In addition, Bentley discloses at least one a leg segment having a connector portion and an attachment portion (Fig. 5), the connector portion configured to mateably interface with the connector aperture on at least one additional three-dimensional body member (Fig. 6), wherein the ball-joint interface is configured to enable rotation of the at least one leg segment about three axes of the connector aperture when the connector portion of the at least one leg segment is mateably interfaced with the connector aperture of the at least one additional three-dimensional body member (Figs. 12 and 16; noting three-dimensional rotation is functionally possible given the structure).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Daenen and Fetty to use at least one a leg segment having a connector portion and an attachment portion, the connector portion configured to mateably interface with the connector aperture on the at least one three-dimensional body member, wherein the ball-joint interface is configured to enable rotation of the at least one leg segment about three axes of the connector aperture when the connector portion of the at least one leg segment is mateably interfaced with the connector aperture of the at least one three-dimensional body member as taught and suggested by Bentley because doing so would be use of a known technique (using leg connectors that fit into block apertures, the leg connections allowing for rotation with fitting into an aperture) to improve a similar product (a block with apertures) in the same way (using leg connectors that fit into block apertures to allow the block to be connected to other blocks; the leg connections allowing for three-dimensional rotation when connected to an aperture). Finally, it is noted that the combined Daenen, Fetty, and Bentley do not specifically disclose wherein the V-shaped channel portion is configured such that when the three-dimensional body member is selectively coupled to a segment of a toy vehicle track, the segment of the toy vehicle track may deform within the V-shaped channel portion when a toy vehicle passes over the segment of the toy vehicle track (emphasis added; denoting functional language).  However, Fetty discloses a track connect with a central flat channel (Fig. 10, proximate item 175), and the ability to use a flexible track and a vehicle used upon that track (col. 6, lines 34-39).  As such, the Examiner deems the claimed language functionally possible given the structure of Fetty; and regardless of the exact channel shape (see In re Daily above).
Regarding claim 8, the combined Daenen, Fetty, and Bentley disclose a toy vehicle track segment being configured to mateably interface with the V-shaped channel portion of the at least one three-dimensional body member (Fetty: Fig. 10 and col. 10, lines 42-68; see claim 7 above and In re Daily concerning the “V-shape”).
Regarding claim 9, the combined Daenen, Fetty, and Bentley disclose at least two three-dimensional body members, the connector protrusion of each three-dimensional body member in the at least two three-dimensional body member being configured to mateably interface with the connector aperture of each three-dimensional body member in the at least two three-dimensional body members (Daenen: Fig. 1; noting this simply a duplication of parts for the three dimensional body members - see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); noting the connection language is functionally possible given the structure).
Regarding claim 10, the combined Daenen, Fetty, and Bentley disclose at least two leg segments being configured to mateably interface with each other (Bentley: Fig. 16).
Regarding claim 16, the combined Daenen, Fetty, and Bentley disclose each leg segment in the at least two leg segments are configured to form a ball-joint interface when mateably interfaced with each other (Bentley: Fig. 16).
Regarding claim 17, the combined Daenen, Fetty, and Bentley disclose that the third side of the at least one three-dimensional body member comprises a planar face (Daenen: Fig. 1, reproduced above, also see Fig. 4).
Regarding claim 18, the combined Daenen, Fetty, and Bentley disclose that the V-shaped channel portion is centrally disposed on a surface of the planar face (Fetty: Fig. 10, item 175; and see claim 7 and In re Daily concerning the “V-shape”).


Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not generally persuasive. 
For clarity of record, when the Examiner states that Fetty discloses a “flat channel”, the Examiner means a [_] type shape.  In applicant’s spec, page 8, lines 1-4, applicant states that the channel may be V-shaped, U-shaped, for “flat”.  It is unclear if applicant is referring to a flat bottom on a channel, or no channel at all (see applicant’s Fig. 11; appearing to show no channel at all).  In any event, the Examiner is referring to a channel with a “flat” bottom.
Applicant argues (see Remarks, received 3/25/22, page 8-9):
While element 175 of Fetty may arguably show a channel, Fetty does not teach or suggest the channel being V-shaped nor does Fetty teach or suggest that the channel portion is configured such that the segment of the toy vehicle track may deform within the V-shaped channel portion when a toy vehicle passes over the segment of the toy vehicle track.

Regarding the channel being V-shaped, the Examine sees no criticality to the exact shape used for the channel (see applicant’s spec, page 8, lines 1-4).  In addition, the fact that Fetty discloses a central flat channel, and the use of a flexible road that supports a vehicle (col. 6, lines 34-39) makes if functionally possible for the track to deflect into the central channel (noting “configured to” in the claim language denotes the use of functional language).
Applicant goes on to argue (page 9):
In fact, Fetty teaches away from the channel portion being configured such that the segment of the toy vehicle track may deform within the V-shaped channel portion when a toy vehicle passes over the segment of the toy vehicle track. On column 10, lines 50-55, Fetty provides that central plate 175 receives the short vertical portions 173,174 of the horizontal flat arms 171,172. A flange terminating on a plate provides rigidity and structural stability; in other words, it prevents or prohibits deformation. 

Respectfully submitted, this is pure speculation on the part of applicant.  There is nothing in Fetty that explicitly states that the track does not slightly deform (emphasis added; i.e. an explicit teaching away).  In fact, Fetty discloses that the track has flexibility (col. 6, lines 34-39).  There is nothing inherent about the structure of Fetty that would prohibit deformation of the track (i.e. it has a central channel); although applicant attempts to argue so above (see Fetty: col. 10, lines 64-66; clearly disclosing that “the lower surface of the roadway lays on flat horizontal arms 171, 172”; so it is clear that the channel void is still present when the track and support are assembled; emphasis added; i.e. an implied teaching away). Finally, the ability of the track to deflect into the central channel would appear to be a function of the flexibility of the track itself (and potentially the weight of the vehicle) and not dependent on the underneath support structure (assuming the support structure has a central channel void; as made obvious by Fetty).   
In addition, applicant goes on to argue the specifics of the structure in Fetty (i.e. see above, applicant arguing the flange and plate).  However, regarding the use of Fetty in Daenen, it has been held that "the question in a rejection for obviousness on a combination of references is what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970). Restated, applicant argues Fetty as though it is bodily incorporated into Daenen, when in actuality, Fetty can simple be used to show a central channel void used below a track.
Applicant does not offer any additional arguments with specificity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/12/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711